TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00436-CV


Alfredo Perez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 340TH JUDICIAL DISTRICT
NO. C-06-0172-CPS, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On December 22, 2008, this Court notified Perez that the clerk's record and the
reporter's record in the above cause were overdue and that we had received notice from the District
Clerk's Office of Tom Green County indicating that Perez had neither paid, nor made arrangements
for payment, for the clerk's record.  This Court requested that Perez make arrangements for the
record and submit a status report regarding this appeal on or before January 2, 2009.  This Court
further informed Perez that failure to do so may result in the dismissal of this appeal for want of
prosecution.  The deadline has passed, and we have received no response from Perez.  Accordingly,
we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).



						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 13, 2009